              Case 7:04-cr-00023-DC Document 347 Filed 04/29/20 Page 1 of 2



                                                                              United States Department of Justice
                                                                              United States Attorney’s Office
                                                                              Western District of Texas

BRANDI YOUNG                                                                400 W. Illinois Ave., Suite 1200     Direct Line: (432) 686-4110
CITY CHIEF - MIDLAND/ODESSA, ALPINE, AND PECOS                              Midland, Texas 79701                 brandi.young@usdoj.gov
ASSISTANT UNITED STATES ATTORNEY



                                                            April 29, 2020


Honorable David Counts
United States District Judge
200 East Wall Street
Midland, Texas 79701


        RE:          United States v. Lidia Alvarez – MO-14-CR-235-DC(1) and MO-04-CR-0023-DC(3)
                     Advisory to the Court Regarding Conditions at Caswell FMC


Dear Judge Counts:

       On March 30, 2020, Ms. Alvarez made a request to this Court for compassionate release.
On April 13, 2020 the United States filed a response in opposition to Ms. Alvarez’s request. On
April 24, 2020, the Federal Public Defender’s Office filed a reply to the Government’s response on
Ms. Alvarez’s behalf. On April 29, 2020 a letter titled “Advisory to the Court regarding the
Conditions at FMC Carswell” was filed on behalf of Ms. Alvarez. The Government provides this
responsive advisory to the Court to illustrate the current conditions at Carswell FMC and clarify
representations made in its response.

       Ms. Alvarez noted in all her filings with the Court that COVID-19 had spread to the facility
in which she is currently imprisoned, FMC Carswell. As April 13, 2020 (the date of the filing of the
Government’s response to Ms. Alvarez’s initial motion), the Government submitted to this Court
that BOP reported only 2 inmates at FMC-Carswell, had been diagnosed with COVID-19; no staff
had been affected and no inmates or staff have died. 1 The Government’s response also represented
that FMC-Carswell houses 1,657 inmates.

        At the time of Ms. Alvarez’s initial filing, the Government’s response, and Ms. Alvarez’s
reply in the above listed causes it was unknown to all parties that one of the confirmed COVID-19
positive inmates at Carswell FMC was hospitalized outside Carswell FMC since March 30, 2020. 2
Therefor an accurate representation of the conditions of Carswell FMC regarding COVID-19 as of
        1
            https://www.bop.gov/coronavirus/index.jsp
        2
          For safety, security, and health privacy reasons the Bureau of Prisons does not publicly release information or details regarding inmates
        receiving medical treatment(s) located at public or private healthcare facilities. This information was only learned after the death of the
        inmate.
          Case 7:04-cr-00023-DC Document 347 Filed 04/29/20 Page 2 of 2




the date of this advisory are as follows:

           •   A total of two inmates at Carswell FMC have been diagnosed with COVID-19;
           •   Of those two inmates at Carswell FMC who had been diagnosed with COVID-19 one
               died on April 28, 2020;
           •   The inmate who died had not been housed at Carswell FMC since March 30, 2020;
           •   No staff have been diagnosed with COVID-19;
           •   Since the date of Ms. Alvarez’s initial filing on March 30, 2020 no additional inmates
               housed at Carswell FMC have been diagnosed with COVID-19;

       This responsive advisory is provided to the Court for the purpose of clarifying the
representations made by the Government in its reply to Ms. Alvarez’s initial motion for release. The
Government’s opposition to the requested relief remains for the reasons outlined in the
Government’s response filed on April 13, 2020.


                                                            Sincerely,

                                                            JOHN F. BASH
                                                            UNITED STATES ATTORNEY

                                                   By:       /s/ Brandi Young
                                                             BRANDI YOUNG
                                                             Assistant United States Attorney




                                            United States v. Lidia Alvarez – MO-14-CR-235-DC(1) and MO-04-CR-0023-DC(3)| 2
